DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/27/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-4 and 6-21 are pending, claims 1-4, 6-8 and 15-20 are withdrawn from consideration as they are directed towards an unelected species.

Information Disclosure Statement
The copy of “How to Wrap Bouquets of fresh flowers (a genius freshness trick!), Say Yes, 1 page, printed 3/28/2019” that was submitted only includes a picture of flowers and nothing regarding a wrapper or what portion of the publication caused it to be listed. It is unclear how it is relevant to the invention as claimed as the title of the article is directed to freshness of flowers which is not discussed in the application at all. Thus, is was not considered as there is no explanation of relevance and a copy of the publication was not provided (only the title and poor quality photo was provided). 37 CFR 1.98.

Drawings
The objection(s) to the drawings are withdrawn as a result of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “only a corner portion of the first sheet is visible from one of a front side of the floral wrapper and a back side of the floral wrapper”, this is unclear. Claim 9 recites that the floral wrapper is “wrapped around a floral arrangement”, so what is the front side and what is the back side if it wrapped around (circular) a floral arrangement? Also, how much of the sheet is “only a corner portion”? Can all four corners be showing as long as the center portion is covered since that would be only the corner portion of each of the corners? Is it “only a corner portion” as long as the corner adjacent to it can’t be seen, meaning the entire adjacent side can be seen as long as the end (corner) of the adjacent side is overlapped by either the second or third sheet? Generally, it is unclear what is required to meet this limitation.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weder US 2007/0051040 A1 in view of Kabayama EP 1535852 A1, herein after referred to as Weder and Kabayama.
Regarding claim 9 Weder disclose a floral wrapper (10 wrapper, paragraph [0042] lines 1-6) comprising: a first sheet (12 sheet, Figs. 5-8, 13-16, 18-19 and 25); and a second sheet (26 extension), wherein the first (12) and second sheets (26) are affixed to each other (paragraph [0049]) with the first and second sheets partially overlapping each other (Figs. 5-8 and 13-16) and the first and second sheet are aligned along a line (Figs. 6, 8, 14 and 16) and wherein a ribbon or string (securing element 118, paragraph [0081], lines 1-4) is affixed to one of the first and second sheets (paragraph [0107] lines 17-20) such that the ends of the ribbon or string (118) are tied together to secure the floral wrapper wrapped around a floral arrangement (paragraph [0107] line 12, the string/ribbon can be applied manually i.e. tied, Fig. 19).
Weder is silent to the first sheet and second sheet with a portion removed to form a side in each sheet and the formed side of each sheet aligned along a line.
Kabayama teaches a plurality of sheets (shown in Fig. 1 near 7 which is directed towards a back and a front sheet is shown folded over directly in front of the back sheet, paragraph [0016] lines 18-20 and 29-34)  with a portion removed to form a side (3 corner is removed, Figs. 1 and 3-4) and each of the plurality of sheets are aligned along a line (Figs. 1 and 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheets of Weder to include the removed portions that are aligned as taught by Kabayama as doing so is well known in the art and would yield predictable results. Additionally, having an aligned removed portion would allow the user to more easily place a flower bundle into a holding material such as a foam or fiber block.
Regarding claim 10 Weder as modified discloses the floral wrapper of claim 9 and further discloses a third sheet (40 second extension, Figs. 5-8, 13-16, 18-19 and 25) with a portion removed to form a side (corner removed Figs. 1 and 3-4 of Kabayama) and wherein the third sheet (40) is affixed to the first and second sheets so that the first, second, and third sheets partially overlap each other (attached to each other via 50 seal and sheet 12 and thus the third sheet and second sheet partially overlap the first sheet and also overlap when in use paragraph [0046]) and with the formed side of the first sheet, the formed side of the second sheet and the formed side of the third sheet aligned along a line (as taught above Kabayama teaches a plurality of sheets with the formed sides aligned and Weder discloses the sheets all aligned along a line in Figs. 6, 8, 14 and 16).
Regarding claim 11 Weder disclose a floral wrapper (10 wrapper, paragraph [0042] lines 1-6) having a top edge and a bottom edge opposite thereto, the floral wrapper comprising:
a first sheet (12 sheet, Figs. 5-8, 13-16, 18-19 and 25) having a substantially rectangular or square shape; 
a second sheet (26 extension, Figs. 5-8, 13-16, 18-19 and 25) having a substantially rectangular or square shape; and 
a third sheet (40 second extension, Figs. 5-8, 13-16, 18-19 and 25) having a substantially rectangular or square shape, 
wherein the first, second, and third sheets are affixed to each other (36 seal and 50 seal) with the first, second, and third sheets partially overlapping each other (attached to each other via 36 seal, 50 seal and sheet 12 and thus the third sheet and second sheet partially overlap the first sheet and also overlap when in use paragraph [0046]) and the first sheet, the second sheet and the third sheet aligned along a straight line defining the bottom edge of the floral wrapper (shown in Figs. 6, 8, 14 and 16) .
Weder is silent to the first sheet, second sheet and third sheet with a corner removed to create a fifth side in each sheet and the fifth side of each sheet aligned along a straight line defining the bottom edge of the floral wrapper.
Kabayama teaches a plurality of sheets (shown in Fig. 1 near 7 which is directed towards a back and a front sheet is shown folded over directly in front of the back sheet, paragraph [0016] lines 18-20 and 29-34)  with a corner removed to form a  fifth side (3 corner is removed, Figs. 1 and 3-4) and each of the plurality of sheets are aligned along a straight line that defines the bottom edge of the floral wrapper (Figs. 1 and 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheets of Weder to include the removed corners with fifth sides that are aligned along the bottom portion of the floral wrapper as taught by Kabayama as doing so is well known in the art and would yield predictable results. Additionally, having an aligned removed portion would allow the user to more easily place a flower bundle into a holding material such as a foam or fiber block.
Regarding claim 12 Weder as modified discloses the floral wrapper of claim 11 and further discloses a raffia for securing the floral wrapper wrapped around a floral arrangement (paragraph [0081], lines 1-4).
Regarding claim 13 Weder as modified discloses the floral wrapper of claim 11 and further discloses wherein the first sheet (12) is substantially square and each of the second (26) and third sheets (40) is substantially rectangular, and wherein the first (12), second (26), and third (40) sheets are affixed to each other (via 50 and 36) with the first sheet between the second and third sheets and with the second sheet positioned on the first sheet and the third sheet positioned on the second sheet (Figs. 5-8, 13-16, 18-19 and 25).
Regarding claim 14 Weder as modified discloses the floral wrapper of claim 13 and further discloses wherein the second (26) and third (40) sheets are mirror images of each other (Figs. 5-8, 13-16, 18-19 and 25).



Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that there is a lack of reasoning for the combination of Weder and Kabayama since the “reasoning is absent from the cited art” and thusly “it logically follows that this reasoning has been improperly gleaned from Applicant’s own specification”. The applicant’s specification makes no mention of a foam or fiber block it is unclear how it is logical to infer that the examiners reasons to combine is solely from the specification. Additionally, Applicants specification gives no reason to remove the corner portion of the sheets, it states “the removed sheet material can be recycled, repurposes or discarded”. Further, as long as the reasoning takes into account only knowledge which was within the level of ordinary skill it is not improper. Removing the corner portions of the sheets would reduce the amount of material needed to be placed into a portion of a foam or fiber block which are commonly used in the creation of floral arrangements allowing the wrapper to maintain an aesthetic appearance above the top of a vase or box the flowers are placed into and this would also would reduce the difficulty encountered by the florist. This reasoning is within the level of ordinary skill and common sense. Applicant argues that Weder and Kabayama do not disclose a string “affixed to one of the first and second sheets such that the ends of the ribbon or string are tied together to secure the floral wrapper”, this is discussed in the rejection above. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant argues that “Even if Weder and Kabayama are combined as suggested in the Office Action, this would not result in the cut sides of the first, second, and third sheets aligned along a straight line that define the bottom edge”, this is unclear as Kabayama teaches a cut sides that align along a straight line that defines a bottom edge as shown in Figs. 1, 3 and 4, thus the modification of Weder with the teachings of Kabayama would result in the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735         

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735